                                                 Exhibit B
                  Case 5:18-cv-00555-XR Document 225-2 Filed 05/27/20 Page 1 of 1




        J. Dean Jackson, Shareholder                                                 djackson@cfholaw.com


                                                  May 21, 2020

        Paul Stern                                                Via Email: Paul.david.stern@usdoj.gov
        Torts Branch, Civil Division
        U.S. Department of Justice

        RE: Cause No. 5:18-cv-00555-XR; Holcombe, et al. v. United States of America; In the United
            States District Court for the Western District of Texas – San Antonio Division
               CFHOJ File No.: 748.2036-wdf

        Dear Paul:

               Yesterday I filed my responses and objections to the U.S. Governments subpoena of
        documents for my clients Michael and Rebecca Kelley. These responses and objections are to
        preserve the legal interests of my clients in the event that any documentation is located that may
        be responsive to your requests. Your requests were voluminous and my clients are going through
        any remaining materials that they may have that would contain documents responsive to your
        requests.

                However, please understand that my clients have informed me that they have given
        everything they had to either the Federal Bureau of Investigations (“FBI”), The Texas Rangers
        (“Rangers”) or the United States Air Force (“USAF”). However, they will continue to look and if
        any other documents are located they will be either voluntarily produced or I will notify you of
        their existence so that a hearing may be had if the government deems necessary.

                If you have any questions regarding this matter, please do not hesitate to contact me.

                                                         Very truly yours,

                                                         CURNEY, FARMER, HOUSE,
                                                         OSUNA & JACKSON, P.C.


                                                         J. Dean Jackson
        JDJ/lek

        cc:     Gerald Bourque via email: gerald@geraldebourque.com
                Jamal Alsaffar via email: jalsaffar@nationaltriallaw.com




W:\WDOX\CLIENTS\0748\2036\01223516.DOCX
